Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 09/17/2021 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 01, 02, 04, 11, 12, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cargill et al (US 2003/0095256 A1).
As to claim 01, Cargill discloses a system (100) comprising: (See ¶0058-¶0059; Fig. 4d)
a spectrometer light source (102’) to generate light used for determination of a baseline calibration value; and (See ¶0058-¶0059; Fig. 4d)
a sensor (112’) to: (See ¶0058-¶0059; Fig. 4d)
receive the light used for determination of the baseline calibration value, (See ¶0058; Fig. 4d)
The term “baseline calibration” is met by the term “ reference spectrum”. The reference spectrum is created by the light source reflection from a white screen via a sample. This reference spectrum is stored in a CPU (114’) to compare to the reflected light that omits the white screen.
receive light transmitted via a sample (105), and perform spectroscopy with regard to the sample based on the light transmitted via the sample and the baseline calibration value. (See ¶0058-¶0059; Fig. 4d)
As to claim 02, Cargill discloses the system (100), further comprising a diffuser (108) to reflect, to the sensor (112), the light used for determination of the baseline calibration value. (See ¶0057; Fig. 4d)
As to claim 04, Cargill discloses the system (100), further comprising: an external light source (102’) to transmit the light transmitted via the sample (105). (See ¶0058; Fig. 4d)
As to claim 11, Cargill discloses the system (100), wherein the baseline calibration value is a light-state baseline calibration value. (See ¶0057-¶0058; Fig. 4d)
As to claim 12, Cargill discloses the system (100), wherein, when performing the spectroscopy, the sensor (112) is to determine a measurement based on the light transmitted via the sample (105) and the baseline calibration value. (See ¶0057-¶0058; Fig. 4d)
As to claim 13, Cargill discloses a method, comprising: receiving (112’), by a sensor of a spectrometer system (100) and from a spectrometer light source (102’) of the spectrometer system, light used for determination of a baseline calibration value; (See ¶0058-¶0059; Fig. 4d)
determining (114’), by the spectrometer system (100), the baseline calibration value based on the light used for determination of the baseline calibration value; (See ¶0058-¶0059; Fig. 4d)
deceiving (114’), by the sensor of the spectrometer system (100), light transmitted via a sample (105); and (See ¶0058-¶0059; Fig. 4d)
performing (114’), by the spectrometer system, spectroscopy with regard to the sample (105) based on the light transmitted via the sample and the baseline calibration value. (See ¶0058-¶0059; Fig. 4d)
As to claim 17, Cargill discloses the method, further comprising: reflecting, to the sensor (112’) and using a diffuser (108’), the light used for determination of the baseline calibration value before receiving the light used for determination of the baseline calibration value. (See ¶0058-¶0059; Fig. 4d)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 03, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Lee (US 2016/0377481 A1).
As to claim 03. Cargill teaches the system of claim 1, in which this claim depends on.
Cargill does not explicitly teach wherein the sensor includes the spectrometer light source.
However, Lee does teach in an analogous art wherein the sensor includes the spectrometer light source (130). (See ¶0044, ¶0045; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Cargill wherein the sensor includes the spectrometer light source.
The advantage of this inclusion is to distinguish the difference from internal and external light to accurately measure the characteristics of an object. 
As to claim 10, Cargill teaches the system 1, in which this claim depends on.
Cargill does not explicitly teach further comprising an external light source to generate the light transmitted via the sample.
However, Lee does teach in an analogous art further comprising an external light source (not shown) to generate the light transmitted via the sample. (See ¶0044, ¶0045; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Cargill further comprising an external light source to generate the light transmitted via the sample.
The advantage of this inclusion is to distinguish the difference from internal and external light to accurately measure the characteristics of an object. 
Cargill when modified by Lee still do not explicitly teach a lens to one or more of focus or collimate the light transmitted via the sample before the light transmitted via the sample is transmitted via the sample.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “a lens to one or more of focus or collimate the light transmitted via the sample before the light transmitted via the sample is transmitted via the sample,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis arrange components in a specific order; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling a lens to one or more of focus or collimate the light transmitted via the sample before the light transmitted via the sample is transmitted via the sample.
Further, the inclusion of a lens and the arrangement of the optical component will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such arrangement is critical.
The advantage of this inclusion is to accurately calibrate an instrument under test by the measurement of a spectral range.

	As to claims 14, 15. Cargill teaches the method of claim 13, in which these claims depend on. 
	Cargill does not explicitly teach wherein the light transmitted via the sample is generated by an external light source that is different from the spectrometer light source;
	wherein the external light source is separate from the spectrometer system. (Claim 15).
	However, Lee does teach in an analogous art wherein the light transmitted via the sample is generated by an external light source (not shown) that is different from the spectrometer light source (130); (See ¶0075, ¶0081,¶0083, ¶0084; Fig. 4).
	The term “sample” is met by the term “object”. The external may be natural light, incandescent lamp, fluorescent lamp, or laser. Whereas the internal light is a monochromatic light; therefore, the two light sources are different. 
	wherein the external light source is separate from the spectrometer system (120). (See ¶0083, ¶0084; Fig. 4).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Cargill wherein the light transmitted via the sample is generated by an external light source that is different from the spectrometer light source, and wherein the external light source is separate from the spectrometer system.
	The advantage of this inclusion is to obtain accurate measurement results.

Claims 05 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill.
As to claim 05, Cargill teaches the system of claim 1, in which this claim depends on.
Cargill does not explicitly teach wherein the light used for determination of the baseline calibration is received without interrupting a flow associated with the sample.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the light used for determination of the baseline calibration is received without interrupting a flow associated with the sample,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis when calibrating an instrument to compare optical measurements wherein one measurement does not include an optical beam interacting with a sample; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the baseline calibration is received without interrupting a flow associated with the sample.
Further, the differences in how the spectrometer is calibrated will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such method is critical.
The advantage of this inclusion is to accurately calibrate an instrument under test.	

Claims 06, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Matsumoto et al (US 2014/0176946 A1).
As to claims 06, 13, Cargill teaches the system and method of claims 1 and 13, in which these claims depends on respectively.
Cargill does not explicitly teach further comprising: process windows, wherein the sample is a sample flowing between the process windows. 
	wherein the light transmitted via the sample transmitted via the sample while the sample is being held in an enclosure of process windows. (Claim 16).
However, Matsumoto does teach in an analogous art teach further comprising process windows (315), wherein the sample (317)is a sample flowing between the process windows. (See ¶0025, ¶0027; Fig. 3).
wherein the light (302) transmitted via the sample (317) transmitted via the sample while the sample is being held in an enclosure of process windows (315). (See ¶0025, ¶0027; Fig. 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system and method of Cargill further comprising process windows, wherein the sample is a sample flowing between the process windows.
The advantage of this inclusion is accurately measure a flowing sample.


Claims 07-09 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Kelbadikhanov et al (SU 1055973 A1).
As to claims 07-09, Cargill also teaches the system of claim 1, in which these claims depends on.
Cargill does not explicitly teach further comprising a diffuser to diffuse the light used for determination of the baseline calibration value; and 
a process window, wherein the diffuser is located between the spectrometer light source and the process window.
wherein the diffuser is located between approximately 2 millimeters (mm) and approximately 5 mm from the process window. (Claim 8).
further comprising: process windows that include an enclosure for holding the sample. (Claim 9)
However, Kelbadikhanov does teach in an analogous art further comprising a diffuser (15, 16) to diffuse the light (4) used for determination of the baseline calibration value; and (See ¶0016, ¶0023, ¶0024, ¶0028; Fig. 1).
a process window (2, 3), wherein the diffuser (15, 16) is located between the spectrometer light source (4) and the process window; and
further comprising process windows (2, 3) that include an enclosure (1) for holding the sample (not shown). (See ¶0009, ¶0023, ¶0024, ¶0028; Fig. 1).
The term “sample” is met by the term “medium”.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Cargill further comprising a diffuser to diffuse the light used for determination of the baseline calibration value; and 
a process window, wherein the diffuser is located between the spectrometer light source and the process window; and
further comprising process windows that include an enclosure for holding the sample.
The advantage of this inclusion is allows calibrating the spectrophotometer in absolute values of the measured value.
Cargill when modified by Kelbadikhanov still do not explicitly teach wherein the diffuser is located between approximately 2 millimeters (mm) and approximately 5 mm from the process window. (Claim 8).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the diffuser is located between approximately 2 millimeters (mm) and approximately 5 mm from the process window,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis placing a diffuser and process windows at different location within an optical system; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the diffuser and window to be located at a particular distance.
Further, the differences the spacing between the diffuser and the window will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical.
The advantage of this inclusion is to accurately calibrate an instrument under test by the measurement of a spectral range.

Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2014/0176946 A1) in view of Imura (US 2013/0321802 A1).
As to claim 18, Matsumoto teaches a system (300), comprising process windows (315) that partially or completely enclose a sample (317); (See ¶0025-¶0027; Fig. 3).
a first light source (302) to generate first light; (See ¶0025-¶0027; Fig. 3).
and one or more components (308, 310, 312, 314) to:
receive the first light (302); (See ¶0025-¶0027; Fig. 3).
determine a baseline calibration value based on the first light; (See ¶0025-¶0027; Fig. 3).
Matsumoto does not explicitly teach a second light source to generate second light; 
receive the second light after the second light is transmitted via the sample; and
perform spectroscopy with regard to the sample based on the second light and the baseline calibration value.
However, Imura does teach in an analogous art a second light source (31) to generate second light (LW); (See ¶0065-¶0068; Fig. 1)
receive the second light after the second light (LW) is transmitted via the sample (11); and (See ¶0065-¶0068; Fig. 1)
perform spectroscopy with regard to the sample (11) based on the second light and the baseline calibration value. (See ¶0072,¶0079; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Matsumoto a second light source to generate second light, receive the second light after the second light is transmitted via the sample, and perform spectroscopy with regard to the sample based on the second light and the baseline calibration value.
The advantage of this inclusion is to measure a change in wavelength information based on an estimated first and second intensity distribution, in which the wavelength information is corrected according to the change amount.
As to claim 20, Matsumoto teaches the system of claim 18, in which this claim depends on.
Matsumoto does not explicitly teach wherein the second light source is an external light source, wherein the system further comprises a lens, and wherein the second light is transmitted via the lens before the second light is transmitted via the sample. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the second light source is an external light source, wherein the system further comprises a lens, and wherein the second light is transmitted via the lens before the second light is transmitted via the sample,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis arrange components in a specific order; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling wherein the second light source is an external light source, wherein the system further comprises a lens, and wherein the second light is transmitted via the lens before the second light is transmitted via the sample.
Further, the inclusion of a lens and the arrangement of the optical component will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such arrangement is critical.
The advantage of this inclusion is to accurately calibrate an instrument under test by the measurement of a spectral range.
	
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al in view of Imura in further view of Lee (US 2016/0377481 A1).
As to claim 19, Matsumoto when modified by Imura the system of claim 18, in which this claim depends on.
Matsumoto also teaches wherein the one or more components include a sensor (312, 314), wherein the first light source (302) is a spectrometer light source, and (See ¶0025-¶0027; Fig. 3).
Matsumoto when modified by Imura still do not explicitly teach wherein the sensor includes the spectrometer light source.
However, Lee does teach in an analogous art wherein the sensor (120) includes the spectrometer light source (130). (See ¶0084; Fig. 4).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Matsumoto when modified by Imura wherein the sensor includes the spectrometer light source.
The advantage of this inclusion is to distinguish the difference from internal and external light to accurately measure the characteristics of an object. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886